KAPLAN HECKER & FINK LLP                                                            350 Fifth Avenue
                                                                                           Suite 7110
                                                                                 New York, NY 10118
Direct Dial: 212-763-0884                                                            (212) 763-0883
Direct Email: rkaplan@kaplanhecker.com                                         www.kaplanhecker.com

                                                                                      April 1, 2019

By CM/ECF

The Chambers of the Honorable Judge Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re: Elliott v. Donegan, et al., No. 1:18-civ-05680-LDH-SJB

Dear Judge Bulsara

        I write on behalf of defendant Moira Donegan to request that the Court conduct both our
upcoming initial conference, currently scheduled for April 5, 2019, and our upcoming discovery
hearing, currently scheduled for April 12, 2019, at the same time on April 12. I make this request
in the interest of saving both the Court and the parties’ time and resources, particularly as my co-
counsel, Joshua Matz, will travel in from D.C. to attend the conferences. I asked opposing
counsel to agree to this request several days ago but have yet to hear back.


                                                                     Respectfully Submitted,
                                                                     /s/ Roberta A. Kaplan
                                                                     Roberta A. Kaplan, Esq.
                                                                     Kaplan Hecker & Fink LLP
